Citation Nr: 1103381	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-26 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses the 
Veteran incurred for treatment at Florida Hospital for the period 
from September 30, 2005 through October 1, 2005.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from August 1990 to 
November 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 decision in which the Tampa VAMC denied payment or 
reimbursement for unauthorized medical expenses the Veteran 
incurred at Florida Hospital, from September 29, 2005 through 
October 1, 2005.  The Veteran filed a notice of disagreement 
(NOD) in October 2006, and the Tampa VAMC issued a statement of 
the case (SOC) in August 2008.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2008.  

In an October 2008 decision, the Tampa VAMC authorized payment 
for some of the medical expenses requested by the Veteran.  It 
appears the VAMC approved payment for expenses incurred from 
September 29, 2005 to September 30, 2005, and denied payment for 
expenses incurred on October 1, 2005 based on the determination 
that the Veteran was stable for transfer on September 30, 2005.  
The Board notes, however, that the SOC characterized the issue on 
appeal as covering the period from September 30, 2005 through 
October 1, 2005.  Hence, it is unclear whether payment was 
actually authorized for expenses incurred on September 30, 2005.  
Given the ambiguity, and to ensure full appellate consideration 
of the matter, the Board has characterized the issue on appeal as 
including September 30, 2005.  

In November 2010, the Veteran testified during a Board hearing 
before the undersigned Acting Veterans Law Judge at the Board's 
offices in Washington, DC; a transcript of that hearing is of 
record.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran incurred medical expenses for treatment at 
Florida Hospital from September 30, 2005 through October 1, 2005; 
these expenses were not authorized by VA.  

3.  The pertinent evidence is, at least, in relative equipoise on 
the question of whether the private medical treatment the Veteran 
received for the period from September 30, 2005 through October 
1, 2005 was for a continued medical emergency of such nature that 
he could not have been safely transferred to a VA or other 
Federal facility.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for payment or reimbursement of unauthorized medical 
expenses the Veteran incurred at Florida Hospital from September 
30, 2005 through October 1, 2005, are met.  38 U.S.C.A. §§ 1725, 
1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.120, 
17.130, 17.1000, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development action needed to 
fairly adjudicate this claim has been accomplished.  

II.  Analysis

The Veteran is seeking payment or reimbursement for unauthorized 
medical expenses he incurred for treatment at Florida Hospital, 
for the period from September 30, 2005 through October 1, 2005.  

Generally, the admission of a veteran to a non-VA hospital at VA 
expense must be authorized in advance.  See 38 C.F.R. § 17.54 
(2010).  During the November 2010 Board hearing, the Veteran said 
that he contacted the VA clinic in Orlando, Florida, and spoke to 
a 24-hour triage nurse who told him to either call 9-1-1 or have 
someone drive him to closest emergency room.  The Board points 
out that the advice of a nurse or doctor to go to a non-VA 
facility is not the type of authorization contemplated by VA 
regulation (see 38 C.F.R. § 17.54).  Rather, specific formalities 
must be complied with.  See Smith v. Derwinski, 2 Vet. App. 378, 
378-379 (1992).  Therefore, although the Veteran was told by a VA 
nurse to go to the emergency room, the evidence does not 
indicate, and he does not contend, that he followed the proper 
protocol to obtain prior authorization.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, 
VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities.  Here, however, the evidence does 
not show, nor does the Veteran contend, that he meets the 
criteria for reimbursement under the provisions of 38 U.S.C.A. § 
1728. 

Alternatively, payment or reimbursement for emergency services 
for nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. 
§ 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2010); these 
are the provisions under which the claim has primarily been 
considered.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the Veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2010).

The Board points out that, during the pendency of this appeal, a 
portion of 38 U.S.C.A. § 1725 was amended.  See the Veterans' 
Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 
110-387, § 402(a), 122 Stat. 4123 (2008).  Prior to October 10, 
2008, 38 U.S.C.A. § 1725 defined "emergency treatment" as medical 
care or services furnished when VA or other Federal facilities 
are not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are rendered 
in a medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only until 
such time as the Veteran can be transferred safely to a VA or 
other Federal facility.  See 38 U.S.C.A. § 1725(f)(1) (2002).

Effective October 10, 2008, 38 U.S.C.A. § 1725(f)(1) was amended 
by striking subparagraph (C) and inserting the following new 
subparagraph (C):

''(C) until- ''(i) such time as the [V]eteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or ''(ii) 
such time as a Department facility or other Federal facility 
accepts such transfer if- ''(I) at the time the [V]eteran could 
have been transferred safely to a Department facility or other 
Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and ''(II) the non- 
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
[V]eteran to a Department facility or other Federal facility."  
See the Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).

While the revised provision became effective when the law was 
signed on October 10, 2008, there was no specific effective date 
or applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  See Landgraf v. USI Film Products, 511 U.S. 244 
(1994).  In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the presumption 
against retroactive legislation is deeply rooted in our 
jurisprudence."  At the same time, "[a] statute does not operate 
'retrospectively' merely because it is applied in a case arising 
from conduct antedating the statute's enactment or upsets 
expectations based in prior law."  Id. at 269 (internal citations 
omitted).  Therefore, in analyzing whether a particular statute 
should be applied to a case that originated before the statute 
was passed, a court "must ask whether the new provision attaches 
new legal consequences to events completed before its enactment."  
Id. at 269-70.

To determine whether the application of a new statute would have 
retroactive effect, the Supreme Court has held that the following 
three factors should be considered: (1) whether it would impair 
rights possessed by a party when he acted, (2) whether it would 
increase a party's liability for past conduct, or (3) whether it 
would impose new duties with respect to already completed 
transactions.  Id. at 280.  If the statute is found to have a 
retroactive effect, then "our traditional presumption teaches 
that it does not govern absent clear congressional intent 
favoring such a result."  Id.

The United States Court of Appeals for the Federal Circuit has 
created a three-part test encompassing the factors laid out in 
Landgraf: (1) "the nature and extent of the change of the law;" 
(2) "the degree of connection between the operation of the new 
rule and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled expectations."  
Princess Cruises v. United States, 397 F.3d 1358, 1363-64 (Fed. 
Cir. 2005) (quoting Landgraf, 511 U.S. at 270). If, under this 
test, a rule or regulation appears to have a retroactive effect, 
then the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003) (discussing that most statutes and regulations 
liberalizing the criteria for entitlement to a benefit may be 
applied to pending claims because they would affect only 
prospective relief).

In the present case, the Veteran is seeking payment from VA for 
unauthorized medical expenses incurred in 2005-more than three 
years prior to the enactment of this legislation.  The Board 
points out that the Veteran is not seeking prospective relief by 
way of the payment of monthly disability compensation payments, 
but rather is seeking payment of/reimbursement for a debt or 
financial obligation previously incurred.  To apply the 
amendments retrospectively would increase VA's liability for past 
conduct and impose new duties with respect to already completed 
events.  As such, the Board finds that the amendments should not 
be applied retroactively.

In this appeal, the primary question at issue is whether 
subsection (d) of section 17.1002 is satisfied.  The provisions 
provide that payment or reimbursement will continue beyond the 
initial emergency evaluation if there continues to be a medical 
emergency of such a nature that the Veteran could not have been 
safely transferred to a VA or other Federal facility.

In this case, the Tampa VAMC determined that the Veteran met the 
criteria for reimbursement for emergency treatment rendered on 
September 29, 2005, but that the Veteran's condition had 
stabilized by September 30, 2005, and he could have been safely 
transferred at that time; thus, he did not meet the criteria of 
38 C.F.R. 
§ 17.1002(d) after September 30, 2005.  The Veteran essentially 
argues that the emergent nature of his condition continued until 
he was deemed stable and discharged to home on October 1, 2005.  
In other words, he argues that he could not have been safely 
transferred to a VA facility at any point through October 1, 
2005.  

The facts of this case are not in dispute.  The Veteran went to the 
emergency room at Florida Hospital on September 29, 2005, with 
complaints of chest pain.  An electrocardiograph (EKG) revealed that 
he had supraventricular tachycardia.  On September 30, 2005, he 
underwent a nuclear stress test, which indicated he had good exercise 
capacity without EKG changes, but he reported feeling "ill".  He 
then underwent a cardiac catherization around 10:30 a.m.  The 
findings included no critical coronary artery disease; a catheter-
induced spasm was noted in the right coronary artery, which was 
relieved by intracoronary nitroglycerin; and preserved left 
ventricular systolic function.  Strict bed rest was ordered for 6 
hours with IV fluids for 5 hours.  It was noted that he would be 
discharged after 5 p.m. if his groin was stable.  It was later noted 
that a portable venous Doppler was used to evaluate the Veteran's the 
lower extremities, presumably to see how well his blood was flowing 
and determine if there were clots after the cardiac catherization 
procedure.  For reasons unclear, a computed tomography angiography 
(CTA) was ordered to rule out a pulmonary embolism.  It was noted, 
however, that the Veteran could not undergo a CTA that day because he 
had just undergone a cardiac catherization.  The CTA was ordered for 
October 1, 2005.  The results of the CTA indicated no evidence of 
pulmonary embolism and minimal subpleura atelectasis in the posterior 
aspect of the lower lobes.  The Veteran reported that he felt well 
and had no complaints.  He was determined to be stable and discharged 
to home.  

In connection with the Veteran's appeal, his private medical records 
from Florida Hospital were examined by a VA staff physician in August 
2008.  The physician opined that the Veteran's initial care at 
Florida Hospital met the medial criteria for payment (i.e., an 
emergency of such nature that a prudent lay person reasonably expects 
that delay in seeking immediate medical attention would be hazardous 
to life or health), but that the Veteran was stable for transfer by 
late in the day on September 30, 2005.  The physician's rationale was 
that the Veteran was no longer receiving any IV titrated medicines 
and no further emergent investigation was planned.  The physician 
stated that from that point on, the Veteran was simply observed 
overnight until discharged the next day.  

The Board points out, however, that the VA physician's opinion is not 
supported by the underlying medical records.  Although it was noted 
that the Veteran could be discharged late in the day on September 30, 
2005 (once he rested for 6 hours and received 5 hours of IV fluids), 
discharge was contingent on the Veteran's groin being stable.  
Rather, it appears there was some concern of a possible pulmonary 
embolism and the Veteran was kept overnight so that a CTA could be 
performed in the morning.  Hence, contrary to the VA physician's 
opinion, further emergent investigation was, in fact, planned for 
October 1, 2005.  For this reason, the VA physician's opinion lacks 
probative value.

In this case, the Board accepts as highly probative the private 
medical records from Florida Hospital that show that the Veteran 
underwent a series of emergent testing after presenting with 
complaints of chest pain.  Over the course of 3 days, the Veteran 
underwent an EKG, cardiac stress testing, cardiac catherization, 
and a CTA.  There is no indication in the record that he was 
stable enough to be transferred until he was discharged to home 
on October 1, 2005.  In any event, the Board finds that, at the 
very least, the pertinent evidence is in relative equipoise on 
the question of whether the private medical treatment the Veteran 
received for the period from September 30, 2005 through October 
1, 2005, was for a continued medical emergency of such nature 
that he could not have been safely transferred to a VA or other 
Federal facility.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107;Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Given the totality of the evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the criteria 
for payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran at Florida Hospital for the period from 
September 30, 2005 through October 1, 2005, are met.  


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred by the Veteran at Florida Hospital, for the period from 
September 30, 2005 through October 1, 2005, is granted.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


